DETAILED ACTION
This office action is responsive to the amendment filed September 27, 2021. By that response, claim 10 was amended and claims 21-27 were newly presented. Claims 10-14 and 21-27 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding rejection of claims 10-14 under 35 USC 112(b) have been overcome by the amendment of September 27, 2021. 
The outstanding rejection of claim 10 under 35 USC 102(a)(1) in view of Shelton IV (US 2010/0274093 A1) and the rejection of claims 11, 13, and 14 under 35 USC 103 in view of Shelton and Dowling et al. (US 2005/0099824 A1) and the rejection of claim 12 under 35 USC 103 in view of Shelton, Dowling and Sher (US 5,556,417) has been overcome by the amendments to the claims of September 27, 2021. The arguments related thereto are considered moot. New rejections under 35 USC 103 are presented, below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a first hub at line 4 and a first hub at line 8. It is unclear, as claimed, if this is intended to be a second first hub, or a second recitation of the same first hub. Examiner believes this to be a second recitation of the same first hub and will 
examine the claim as such. Clarification is required.
Claim 10 recites a second hub at line 6 and a first hub at line 11. It is unclear, as claimed, if this is intended to be a second second hub, or a second recitation of the same second hub. Examiner believes this to be a second recitation of the same second hub and will examine the claim as such. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 21, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 2010/0274093 A1) in view of Vidal et al. (US 5,263,944).
Regarding claim 10, Shelton, IV teaches a set of cannula devices for a surgical procedure as at fig. 6A. The set includes  

a first cannula device 86a comprising a first tube capable of permitting entry of a first surgical instrument, and a first hub 87a at a proximal end of the first tube; 
a second cannula device 86b comprising a second tube capable of permitting entry of a second surgical instrument, and a second hub 87b at a proximal end of the second tube, 
wherein the first tube 86a has a different size from the second tube 86b [0063]; 
wherein the first cannula device comprises the first hub that has a material that is self-illuminating (material of the lights formed at 87a; considered to be self-illuminating as discussed below), configured to emit a light; and
wherein the second cannula device 86b comprises the second hub 87b that has a material that is self-illuminating (material of the lights formed at 87b; considered to be self-illuminating as discussed below), configured to emit a light. 

Shelton fails to teach a first and second sealing element being formed of a first and second color corresponding to a size of the first and second cannula device, and the second color being different from the first color. 
Examiner will take the position that changing the size of the seal formed at the proximal end of the cannula devices will change the “size of the cannula device” in that the inner diameter of the seal will inherently be the narrowest point in the interior passage of the cannula in order for the cannula and seal to function as designed; and due to the fact that the seal is a portion of the claimed cannula device.

It would have been obvious to one with ordinary skill in the art at the time of the invention to attach multiple Vidal sealing elements to the Shelton device by causing the loops 30 and guides 20 of the Vidal sealing elements and the proximal end of 87a/b of Shelton to be designed to be coupled to one another. The Vidal seal can replace, or be in addition to the Shelton seal within 87a/b. One would have done so in order to provide the Shelton device with a device that could quickly be changed in size by moving the sealing elements from a first to a second position, and vice versa.

Regarding claim 21, Shelton teaches a cannula device as at fig. 6A for a surgical procedure comprising: 
a tube 86a configured for entry of a surgical instrument therethrough, 
a hub 87a at a proximal end of the tube 86a, wherein the hub 87a is capable of acting as a stop limiting advancement of the tube into an eye to prevent the tube from completely entering the eye based on the hub 87a being enlarged relative to the tube 86a; and 
a sealing element (24a seen clearly in figs. 1-3) and described present in 87a [0063], but not particularly shown) configured to seal a passage through the tube 86a when the sealing element is in a relaxed condition, wherein the sealing element 
wherein the hub 87a comprises a self-illuminating material (material of lights formed on 87a [0063]) and circumscribes the color-coded sealing element, which does not contain a self-illuminating material, such that the hub forms an illuminated circular target around the one or more slits in the sealing element to act as a target for insertion of the surgical instrument into the one or more slits during the surgical procedure (see lighting configuration demonstrated in ‘hatch marks’ in fig. 6A and 6C).

Shelton fails to teach the sealing element being color-coded to indicate a size of the cannula device. Shelton additionally fails to particularly teach use in the eye of the patient. 
Shelton teaches that the access ports are devices which are known to be used in various locations and surgical procedures of various sizes, all the way to “small blood vessels” [0002].  Examiner will take the position that Shelton’s device is not taught being to scale, or of any particular size, and that the scope of the teachings present no particular reason that the Shelton device is not capable of use in the eye. 

Examiner will take the position that changing the size of the seal formed at the proximal end of the cannula devices will change the “size of the cannula device” in that the inner diameter of the seal will inherently be the narrowest point in the interior passage of the cannula in order for the cannula and seal to function as designed; and due to the fact that the seal is a portion of the claimed cannula device. 

It would have been obvious to one with ordinary skill in the art at the time of the invention to attach multiple Vidal sealing elements to the Shelton device by causing the loops 30 and guides 20 of the Vidal sealing elements and the proximal end of 87a/b of Shelton to be designed to be coupled to one another. The Vidal seal can replace, or be in addition to the Shelton seal within 87a/b. One would have done so in order to provide the Shelton device with a device that could quickly be changed in size by moving the sealing elements from a first to a second position, and vice versa.

Regarding claims 26 and 27, the combination of Shelton and Vidal has suggested the limitations of claim 10 and 21, but fails to teach the claimed colors relating to particular sizes. It would have been obvious to one with ordinary skill in the art at the time of the invention form the device of various colors and sizes as a matter of design choice and a matter of selection of sizes which are most preferable for particular procedures or instruments. Doing so would have been a mental designation prior to production of the device. 
It appears to that this subject matter falls into MPEP 2111.05 related to functional descriptive material. 2111.05(I)B(II) discusses color-coding. Shelton’s teaching has already provided for a basis of color coding relating to sizing of cannulas. 

Claims 11, 13, 14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Vidal and Dowling et al. (US 2005/0099824 A1).
Regarding claims 11, 13, 14, 22 and 23, the combination of Shelton and Vidal suggests the limitations of claim 10.  

Dowling teaches attachment of visual indicators and/or lighting means to prior art surgical tools [0125-0127]. The lighting sources are taught to be self-illuminating materials in the form of phosphors or phosphorescent sources [0082], [0096], [0106], etc. Light sources can be arranged in many different orientations including distributed throughout the structure [0083]. The housing can be formed of transparent or translucent materials [0123]. Dowling teaches self-illuminating materials and other lights (fluorescent, LED, etc.) to be functional equivalent [0082]. Dowling teaches that phosphors can be used in situations with various colors [0084].
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the combination device with self-illuminating materials as suggested as functionally equivalent by Dowling, either in place of the colored lights or in addition to the colored lights, in order to provide a lighting solution which is simple to implement and clearly visible to the surgeon in finding the hub in a dark surgical field (Shelton, [0063]) and to identify port size visually [0010]. 
Examiner notes that the “on/off button” disclosed in Shelton’s visual indicator [0063] is an optional component – therefore producing a light without a switched power . 

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Vidal, Dowling and Sher (US 5,556,417).
Regarding claims 12 and 24, the combination of Shelton, Vidal and Dowling suggests the limitations of claim 11, but fails to specify the phosphor being zinc sulfide. 
Sher teaches a surgical device for eye surgery including portions which are coated with phosphors, including zinc sulfide (col. 3, lines 53-60).
It would have been obvious to form the combination device with the phosphorescent source of Dowling being zinc sulfide, since Sher has taught that this is a known type of phosphor known for use as a medical phosphor in eye surgery.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Vidal, Dowling and Kenealy, III (US 2006/0085005 A1).
Regarding claim 25, the combination of Shelton, Vidal and Dowling suggests the limitations of claim 21, but fails to specify the phosphor being strontium aluminate. 
Kenealy teaches a surgical device including portions which are coated with phosphors, including strontium aluminate (claim 66, [0040], etc.).
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the combination device with the phosphor of Dowling being strontium aluminate, since it has been held to be obvious to select a particular material for its . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799